1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     GENE A. K. ALLEN,                                 Case No. 3:19-cv-00338-MMD-CBC

7                                   Petitioner,                       ORDER
              v.
8
      ISIDRO BACA, et al.,
9
                                Respondents.
10

11           The court dismissed this action because it was a second or successive petition that

12   the court of appeals had not authorized under 28 U.S.C. § 2244(b)(3). (ECF No. 6.)

13   Petitioner has filed a motion for reconsideration. (ECF No. 8.) Petitioner’s argument does

14   not address the reason why the court dismissed this action. Furthermore, Petitioner has

15   attached to the motion an order of the court of appeals, dated April 23, 2019, denying

16   permission to file a second or successive 28 U.S.C. § 2254 habeas corpus petition. (ECF

17   No. 6 at 5.) That document only confirms the correctness of the dismissal of the action.

18   The Court denies the motion for reconsideration.

19           Petitioner also has filed a motion for a status check. (ECF No. 9.) This order makes

20   the motion moot.

21           It is therefore ordered that the motion for reconsideration (ECF No. 8) is denied.

22           It is further ordered that the motion for a status check (ECF No. 9) is denied as

23   moot.

24           DATED THIS 8th day of August 2019.

25

26
                                                        MIRANDA M. DU
27                                                      UNITED STATES DISTRICT JUDGE

28
